Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-18 are pending in this application.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8, 11, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejected claims recite or read on a claim that recites “mandipropamide.”  The letter “e” at the end does not appear to be part of the known spelling of this fungicide name.  Correction is required.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tobler et al. (WO 2007/048556) in view of Pasteris et al. (US 2009/0156592) and Issac1.
Tobler et al. (WO 2007/048556) disclose Applicant’s compound of formula (I).  See compounds 13.01, 13.11 and 13.21 on pages 7-8 and 12; see when “Het” has the following structure: 

    PNG
    media_image1.png
    120
    126
    media_image1.png
    Greyscale
.
soybean rust caused by Phakopsora pachyrhizi and various other microbial species are disclosed (paragraph bridging pages 32-33; page 37, lines 9-22; Examples B-1 to B-17 on pages 45-50).  Protection of soybean is disclosed (page 33, line 8).  Use on plants that have been rendered tolerant to herbicides such as glyphosate is disclosed (page 33, lines 15-26).  0.1-99 wt% concentration for formulations and 5 g to 2 kg/ha application rate are disclosed (page 36, lines 7-13).  When used as a seed treatment agent, 10 mg to 1 g/kg of seed is disclosed (page 36, lines 9-13).  Combined use with other active ingredients such as another fungicide is disclosed (page 35, lines 10-17).  See also Tobler’s claims 1-10.  
	The U.S. Patent Application Publication by Pasteris et al. (US 2009/0156592) is cited to establish that all of the (B) active ingredients recited in the instant claims, fludioxonil, fenpropidin, mandipropamid, fenpropimorph, and fluopyram, are known agricultural active ingredient, which are further known to be combined with another agricultural fungicide to form a multi-component pesticide for broader spectrum of agricultural protection (paragraphs 8-38, 646).  It is noted that the above-discussed teachings by Pasteris et al. are disclosed also in their provisional application 60/897,173 at pages 212-213.  

	Tobler et al. do not explicitly disclose the combination of Applicant’s formula (I) fungicide with the (B) fungicides of the instant claims.  However, Tobler et al. teach the use of a second fungicide, and the ordinary skilled artisan would have been motivated to select fludioxonil, fenpropidin, mandipropamid, fenpropimorph, or fluopyram as the second fungicide, because they are known fungicides which are further known to be used with another fungicide for broader spectrum of control.  Minimizing development of resistance would have been additional motivation.  Protection of soybean crop is taught for the compounds of formula (I); and activity against by Phakopsora pachyrhizi is specifically taught for compounds of formula (I). 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s specification evidence has been reviewed in this regard, but the data is not commensurate in scope with that of the claimed subject matter.  All of the tested ratios of (A) to (B) are in the range of 4:1 to 1:4.  The rejected claims are readable on any ratio range.  Applicant’s limited data does not appear to support the case that such 
For these reasons, claims 1-13 and 16-18 must be rejected under this ground of rejection.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,808,007 in view of Tobler et al. (WO 2007/048556). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Patented claim 4 specifically recites a composition suitable for control of disease caused by phytopathogens comprising the compound of formula (VII)

    PNG
    media_image2.png
    259
    389
    media_image2.png
    Greyscale
, fludioxonil, and a third active compound (see column 79, lines 20-22 in view of claim 1).  Weight ratio of the 
compound of formula (VII) to fludioxonil can be from 2:1 to 1:6 (patented claim 3).  Method of controlling diseases on useful plants or on propagation material thereof caused by phytopathogens by applying the above discussed composition is disclosed (patented claim 5).  
Teachings of Tobler et al. (WO 2007/048556) were discussed above in the previous ground of rejection, and the discussion there is incorporated herein by reference.  It is reiterated that Tobler et al. teach efficacy of compound 13.01, which is identical to the compound of formula VII in the patented claims of US 9,808,007, against
the fungi phylum Basidiomycetes, Asian soybean rust caused by Phakopsora pachyrhizi, and various other microbial species.  Protection of soybean is also disclosed (page 33, line 8).  
	The patented claims do not explicitly disclose a weight ratio of (A) to (B) in a synergistically effective amount, but patented claims recite a ratio that is from 2:1 to 1:6 (patented claim 3).  Accordingly to Applicant’s data in all the tables of the specification, 2:1 to 1:6 ratio would encompass a weight ratio that is synergistic.  Thus, the patented claims recite a weight ratio range that necessarily encompasses the weight ratio of instant claim 14. 
	The patented claims do not explicitly disclose controlling specific phytopathogens of instant claim 17, but Tobler et al. teach that the compound of formula (VII) in the patented claims control Asian soybean rust caused by Phakopsora pachyrhizi.  Similarly, the patented claims do not explicitly disclose controlling diseases on soybean plants caused by phytopathogens, but Tobler teach that the compound of formula (VII) in the patented claims protect soybean from phytopathogens.  
	Therefore, the ordinary skilled artisan would have recognized that the claimed invention is an obvious variation of the invention set forth in patented claims 1-6.  
For the foregoing reasons, all claims must be rejected at this time.  No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
  
  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS of 1/31/2020.